          Case 2:17-cv-02994-MMD-NJK Document 67 Filed 06/29/20 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   JACKIE HAWKINS,
                                                         Case No.: 2:17-cv-02994-MMD-NJK
 9          Plaintiff(s),
                                                                       ORDER
10   v.
                                                                    (Docket No. 66)
11   UNITED STATES OF AMERICA,
12          Defendant(s).
13         Pending before the Court is the government’s motion for exception to the settlement
14 conference attendance requirement, which the Court GRANTS. Docket No. 66. All other
15 requirements outlined in the Court’s order at Docket No. 65 remain in effect.
16         IT IS SO ORDERED.
17         Dated: June 29, 2020
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
